Citation Nr: 1614046	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right tibia fracture.

2.  Entitlement to service connection for a right knee disability, to include as due to a right tibia fracture.

3.  Entitlement to service connection for a right ankle disability, to include as due to a right tibia fracture.

4. Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a bilateral foot disability, to include pes planus and metatarsalgia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 2, 1979, and from August 6, 1979 to May 1993.  His medals and commendations include the Bronze Star Medal with "V" device and the Combat Infantryman Badge.  See military personnel record of May 1967; DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A Board hearing was held in March 2011.  In March 2015, the Board notified the Veteran of his right to schedule a new Board hearing on the grounds that the Veterans Law Judge (VLJ) who had presided at the March 2011 hearing had retired.  See 38 C.F.R. § 20.707 (2015).  In September 2015, a further hearing requested by the Veteran was held before the undersigned VLJ.  The transcripts of both hearings have been associated with the record.

A VLJ who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  At the September 2015 Board hearing, the VLJ fully explained the issues on appeal and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those criteria. 
The Veteran has not identified any prejudice in the conduct of the Board hearing or asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

In accordance with 38 C.F.R. § 20.1304(c), the Veteran has waived of initial review by the agency of original jurisdiction (AOJ) of additional submitted evidence.  See Veteran's filings of January 2016, April 2013, and March 2013.  Such evidence is accepted for inclusion in the record on appeal in this case.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right ankle disability and for a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's currently diagnosed right tibia condition is related to his military service.

2.  The evidence is in equipoise as to whether the Veteran's currently diagnosed right knee disability is related to his service-connected right tibia condition.

3.  The evidence is in equipoise as to whether the Veteran's currently diagnosed lumbar spine disability is related to his service-connected right tibia condition.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right tibia condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.3 (2015).

2.  Resolving doubt in favor of the Veteran, the criteria for entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.303, 3.310 (2015). 

3.  Resolving doubt in favor of the Veteran, the criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Stegall concerns

The Board's remand instructions of September 2011 and April 2015 have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 2011, the Board remanded this matter in order for the RO to attempt to secure any outstanding service treatment records.  The record reflects that the RO attempted to locate all outstanding service treatment records, including hospital records, and to associate them with the Veteran's claims folder.  The Veteran's claims were subsequently readjudicated in a supplemental statement of the case of February 2013.  In April 2015, the Board again remanded this matter for the scheduling of a Board hearing.  In September 2015, a videoconference hearing was held at the RO.

Veterans Claims Assistance Act (2000)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the three claims that the Board is granting in full by today's order, any failure by VA to notify or assist would be harmless error and need not be considered.


Elements of service connection, generally

In general, service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Arthritis is one of the listed diseases as to which this presumption applies and has a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  For the listed chronic conditions, a showing of continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Issue clarification; procedural history

On the basis of the record evidence of the Veteran's symptoms, the Board has broadly captioned the Veteran's claims as including a claim for entitlement to service connection for a right tibia fracture.  Service connection claims must be considered as encompassing any disability reasonably indicated by the identified symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board notes that the Veteran filed service connection claims for a right knee disability and a right ankle disability in March 2007, and that the claims were denied by the October 2007 rating decision on appeal.  In his March 2011 testimony before the Board, the Veteran testified as to the original injury, namely that of a tibia fracture.  The day after the hearing, the Veteran filed a separate claim for "residuals of fractured right leg" and for "secondary service connection for left knee secondary to fractured right leg."  In a rating decision of June 2011, the RO deferred a decision on the claims on the basis that the claims were "too intertwined" with the right knee and right ankle issues already on appeal before the Board.  The Veteran was further informed that the two deferred issues (relating to the left knee and a fractured right leg) "will be addressed once your appeal has been resolved."  A July 2012 notification letter to the Veteran stated: "Although the rating decision of June 4, 2011 deferred the issue of right proximal tibial fracture, the Board of Veterans' Appeals (BVA) is considering this condition with your right knee and right ankle conditions."  Based on these facts, the Board finds that the Veteran's original claim encompassed the right tibia fracture.




Entitlement to service connection for a right tibia fracture

With respect to Hickson element (1), a current disability, the competent medical evidence of record indicates a diagnosis of "right proximal tibial fracture, well healed, with slight malalignment in the sagittal plane."  See report of April 2011 VA examination.  Although "well healed," the fracture is expressly diagnosed, and a malalignment is noted.  Accordingly, the Veteran has a current disability.

The second element of Hickson, an in-service injury, is also met.  The Veteran has testified as to his broken leg and hospitalization following a collision of a motorcycle and an automobile during military service in 1972.  See transcript of December 2015 Board hearing.  The accident and resulting fracture of the Veteran's tibia are documented.  See service treatment record of August 1972.  X-rays of the Veteran's right leg taken in August 1972 show a fracture of the "right tibia and fibula."  A service treatment record of January 1973 documents a "closed fracture, right distal tibia sustained 13 Aug 1972 . . . when [the Veteran] was involved in a motorcycle accident").  The Veteran alleges that he has experienced pain in his right leg throughout his military service from the date of the accident.  See transcript of March 2011 Board hearing.

With regard to the third element of Hickson, the VA examiner of April 2011, who made a current diagnosis of a "right proximal tibial fracture, well healed, with slight malalignment in the sagittal plane," provided a positive nexus opinion, stating that the Veteran's "residual leg condition is a direct result of his right proximal tibia-fibula fracture occurring in service in 1972."  Significantly, the examiner referred to both "right knee osteoarthritis" and a "residual leg condition" as being caused by the in-service fracture of the tibia and fibula.  The Board therefore understands the "residual leg condition" in this context to be the "right proximal tibial fracture, well healed, with slight malalignment in the sagittal plane" that had been diagnosed earlier in the report.  There is no contrary medical opinion of record with respect to the right tibia fracture, and the Board will not remand for an additional VA medical opinion where favorable, unrefuted evidence is of record.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Accordingly, the three elements of Hickson have been met, and service connection on a direct basis will be granted as to the Veteran's right tibia fracture.

Entitlement to service connection for a right knee disability,
 to include as due to a right tibia fracture

With regard to the right knee, the Board will first address the issue of secondary service connection.  The Veteran seeks service connection for a current right knee disability that he alleges is caused by the in-service injury to his right tibia.

The first element of secondary service connection under Wallin is met.  The Veteran is diagnosed as having "degenerative changes [of the right knee], particularly at the patellofemoral articulation."  See VA treatment record of May 2006.  A VA treatment record of December 2007 notes an assessment of "right knee moderate to severe DJD and likely meniscus degeneration.  The VA examiner of April 2011 diagnosed "right knee osteoarthritis with restricted, painful range of motion and instability."  The Veteran underwent a total right knee arthroplasty in October 2015.  See December 2015 letter of Dr. J. R.  There is ample, competent record evidence that the Veteran has a current disability of the right knee.

As explained above in the previous section, the Veteran will be granted service-connected for a fracture of the right tibia.  This service-connected disability satisfies the second element of Wallin.

As to element (3) of Wallin, the Veteran has submitted a positive nexus opinion from his private physician, who states, "Given the patient's history, I think it is reasonable to conclude that this patient's right knee arthritis can be associated with his right open proximal tibia fracture and subsequent medial bowing."  See December 2015 letter of Dr. J. R.  The Veteran's doctor determined that the Veteran's "right knee pain began after sustaining a right proximal tibia open fracture around 1972" and that the right knee became "more bowed over years and eventually became very painful."  See August 2015 letter of Dr. J. R.

A VA treatment record of September 2008 also contains a positive nexus opinion.  After noting that the Veteran suffered a tibia fracture during service and "developed pain and recurrent locking to his knee while on active duty," the clinician's stated assessment was: "The patient has patellofemoral pain that has accrued over his Army career.  This was associated with a history of an open fracture of his proximal tibia, and is definitely service related disability."

Another positive nexus opinion was provided by the April 2011 VA examiner, who stated that the Veteran's "current right knee osteoarthritis and residual leg condition is a direct result of his right proximal tibia-fibula fracture occurring in service in 1972."  It was noted that the Veteran's "current residuals of right knee osteoarthritis have been present since the time of this injury in 1972, that the Veteran reported a progressive increase in symptomatology and no intervening injury to the knee, and that the Veteran had "no metabolic conditions that would lead to knee joint pain or disability." 

Evidence that tends to weigh against the claim is the VA "independent medical opinion" of February 2013, which determined that it was less likely than not that the Veteran's claimed knee condition was incurred, caused by, or proximately due to his military service.  See February 2013 VA medical opinion.  The reviewing physician, having considered the Veteran's claims folder and medical history, was of the opinion that "the fracture of the tibia was anatomically distant from the knee joint [and] thus could not impose a direct functional problem with the joint."  The Veteran's "bilateral and symmetrical osteoarthritis of the knees" is attributable to "the aging process," in the VA doctor's opinion.

The Board finds the medical evidence to be in equipoise as to whether the Veteran's knee disability is related to the service-connected tibia fracture.  The opinion of Dr. J. R. and the VA examination reports of April 2011 and February 2013, while reaching different conclusions, appear to be based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition, with a rationale provided for each opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other supporting rationale for the opinion).  As such, the evidence is in equipoise, and the benefit of the doubt is given to the Veteran.  Wallin element (3) is satisfied, and therefore all elements of service connection on a secondary basis have been met.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  With service connection having been established on a secondary basis, there is no need to analyze the claim under a theory of direct service connection.

Entitlement to service connection for a lumbar spine disability

Competent evidence establishes that the Veteran has a current disability of the low back.  The medical impression based on x-rays is "degenerative disease of the spine and sacroiliac joint, multifocal atherosclerotic plaque and minimal diverticulosis." The Veteran currently has "degenerative disc and facet joint disease . . . at multiple lumbar levels and prominent anterior bridging osteophytes . . . in the visualized mid and lower thoracic spine."  See VA radiology report of August 2011.  Accordingly, Hickson element (1) is met.

As for Hickson element (2), the Veteran maintains that he injured his back during military service training by running for miles wearing boots and carrying a heavy pack.  See transcript of December 2015 Board hearing.  He cites in particular an incident in which he fell during physical training in Baumholder, Germany during the 1980s and was hospitalized at Landstuhl Hospital with a back injury for three or four days.  He was told that he had injured a "lower disc." The Veteran states that he has had a back condition continuously since that fall during service.  Id.  He has also stated that standing up for prolonged periods during service "put a lot of pressure on [his] back." See transcript of December 2015 Board hearing.

The Veteran's receipt of the Bronze Star Medal with "V" device and Combat Infantryman Badge establishes that he engaged in combat with the enemy in active service during a period of war.  The Veteran has stated broadly that all his claimed disabilities had their "onset during my period of service and were a direct result of combat operations in Vietnam."  See notice of disagreement of November 2007.  For the most part, however, the Veteran has repeatedly argued that his current back condition was caused by a fall during a training run in Germany in 1981.  Because the Veteran's main contention is not that his back was injured or aggravated in combat, the fact of his combat experience does not serve to establish that an in-service injury occurred with respect to this claim.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

No service treatment record of record documents a medical finding of a back injury.  During his separation examination of December 1993, however, the Veteran noted on the form: "I have had lower back pain since 1981.  It was noted in Germany."  The Veteran is competent to describe his experienced symptoms of back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that not all of the Veteran's service treatment records, although requested by VA, are available for review.  In June 2007 and February 2013, VA made formal findings of the unavailability of the Veteran's clinical records from Landstuhl Hospital in Germany.  Furthermore, only "partially complete" service treatment records for the period 1982 to 1993 were obtained.  The Veteran was notified of the unsuccessful attempt to secure his complete service treatment records.  See notification letter of May 2007.

Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here the Board must analyze the Veteran's claim with this heightened duty in mind.  In light of the Veteran's competent and credible testimony as to a specific back injury while stationed in Germany in 1981 and as to his hospitalization, and the fact that relevant, in-service hospital records for the year 1981 could not be secured despite VA's best efforts, the Board finds that Hickson element (2) has been met.

As for Hickson element (3) concerning a nexus, the Board finds the medical evidence to be in equipoise.  On the one hand, the Veteran has submitted the positive nexus opinion of his private physician.  The doctor notes that Veteran's report of being diagnosed with a disc problem during service while in Germany, of having low back pain and associated pain radiating down the right leg and into his foot, and of experiencing continuing intermittent and worsening lower back pain since the initial injury during service.  The doctor concluded, "Given his history of sustaining an injury while [on] active duty . . ., I think it is reasonable to assume that this low back pain is at least as likely as not due to an injury he sustained in his military service."  See January 2016 letter of Dr. J. R.

On the other hand, evidence that tends to weigh against the claim is the negative nexus opinion of a VA doctor who reviewed the Veteran's claims folder and medical history in February 2013.  The medical finding was that it was less likely than not that the Veteran's claimed lumbar spine condition was incurred, caused by, or proximately due to his military service.  See February 2013 VA medical opinion.  The rationale was the lack of medical evidence of an injury, treatment, or diagnosis of a back condition while on active duty, and an August 2011 VA treatment record noting that the Veteran sought treatment for "right flank pain following yard work."  In the VA doctor's opinion, the degenerative disc disease of the Veteran's lumbar spine is "consistent with the Veteran's normal aging process and intermittent yard work." Id.

The private and VA medical opinions as to the nexus issue appear to be based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom, supra, at 187 (1999).  The opinion of Dr. J.R. references the Veteran's in-service back injury in Germany and the Veteran's report of intermittent and worsening symptoms over the years.  The February 2013 VA examiner also showed awareness of the history of the Veteran's back injury.  Both medical professionals offered a reasoned basis for their respective opinions.  In light of the positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to the whether the Veteran's currently diagnosed low back disability is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  All three elements of service connection under Hickson have been satisfied.



ORDER

Entitlement to service connection for a right tibia fracture is granted.

Entitlement to service connection for a right knee disability as secondary to the service-connected disability of right tibia fracture is granted.

Entitlement to service connection for a lumbar spine disability is granted.


REMAND

Entitlement to service connection for a right ankle disability
to include as due to a right tibia fracture

The Veteran contends that he developed his current right ankle condition as a consequence of the right tibia fracture that he suffered during service.  See transcript of March 2011 Board hearing.  He states that the condition began during military service and has continued to the present.  See Veteran's claim of March 2007.

In determining whether VA's duty to assist requires providing a medical examination with respect to a veteran's claim for benefits, consideration must be given to whether there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) an event, injury, or disease in service, or evidence that a listed disease manifested during an applicable presumption period; (3) an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran currently has persistent, recurrent symptoms of a right ankle condition.  See transcript of December 2015 Board hearing.  The Veteran is competent to report his experienced symptoms of right ankle pain.  See Jandreau, supra.  Furthermore, a VA treatment record of September 2007 made an assessment of "pain in joint involving lower leg, ankle and foot."  VA treatment records note the Veteran's complaint of pain in the ankle joint.  See VA treatment records of July 2009 and September 2007.

It is established that the Veteran's right tibia was fractured as a result of an automobile accident during military service in 1972.  See August 1972 statement of medical examination and duty status.  A fracture of the right ankle ("fx RT ankle") was noted at the time of the accident.  See service treatment record of August 1972.  

As a result of today's order, service connection is established for a fracture of the right tibia and for a right knee disability.

In addition, there is at least an indication that the Veteran's current right ankle condition may be related to his in-service automobile accident and/or his service-connected disability of the right leg.  The Veteran states that he has experienced recurrent symptoms of right ankle pain since service.  See transcript of March 2011 Board hearing.

The Board finds evidence of a current disability, an event in service, a service-connected disability, and a current disability that may be connected to service or the service-connected disability.  The record contains no expert medical opinion linking the Veteran's current right ankle symptoms to an injury during service or stating positively that his service-connected right tibia fracture caused or aggravated a right ankle condition.  Because the Veteran has never been specifically evaluated as to the etiology of his right ankle symptoms, there is currently insufficient competent medical evidence of record for the Board to decide the Veteran's claim.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's right ankle symptoms and military service is warranted.  See McLendon at 82.

While a VA doctor has provided a negative nexus opinion with respect to the Veteran's right ankle, that opinion was based upon a file review only and not an examination of the Veteran.  See February 2013 VA medical opinion.  Furthermore, the reviewing doctor incorrectly stated in his report that the army hospital that treated the Veteran following his 1972 vehicle accident "did not mention a complication of the right ankle while treating the right leg condition," while in fact the relevant record notes "fx RT ankle".  See service treatment record of August 1972.  For this reason, the VA medical opinion of record is not adequate, and a VA medical examination must be ordered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


Entitlement to service connection for a bilateral foot disability,
 to include bilateral pes planus and metatarsalgia

The Veteran seeks service connection for the disability of "pes planus."  See Veteran's claim of March 2007.  On the basis of the record evidence of the Veteran's symptoms, however, the Board has broadly captioned the Veteran's claim as one for entitlement to service connection for a bilateral foot disability, to include pes planus and metatarsalgia.  Service connection claims must be considered as encompassing any disability reasonably indicated by the identified symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

To date, the Veteran has not been diagnosed with pes planus, but the record suggests the existence of persistent, recurrent symptoms of a foot condition or conditions.  A VA radiology report of March 2011 shows: "Right great toe 3 views.  Indication: pain in toes following x3 months after stubbed toe.  Impression: There are findings suggesting a remote nonunited fracture of the base of the distal phalanx of the right great toe.  Another consideration includes severe osteoarthritis of the interphalangeal joint secondary to remote injury."

A VA treatment record of September 2007 notes the Veteran's complaint of pain involving the "foot," and a VA treatment record of July 2009 documents his report of pain in "foot 2nd toe rt foot hammer toe."  He has also testified to current pain he experiences with respect to a "deformed" right toe.  See transcript of March 2011 Board hearing.
The Veteran states that he was told in service that he had flat feet when he complained of problems with his right foot.  Id.  He believes that he first acquired bilateral pes planus during military service as a result "marching and running in boots and getting in helicopters."  Id.  He states that he reported the problem at sick call during service and that the condition has persisted since service.  Id.

The Veteran states that he broke his foot during service.  He testified: "And I did have a broken foot.  My right was broke at one time in service. ... I remember wearing a foot cast, but that was very in the beginning, '67, '68 that time period.  See transcript of December 2015 Board hearing.  As part of a physical examination of July 1968 during service, the Veteran checked "yes" as to form inquiries concerning "cramps in your legs" and "foot trouble."  A service treatment record of January 1973 contains a diagnosis of "metatarsalgia, right foot. LD: Yes."

A VA "independent medical opinion" based on review of the Veteran's medical records and claims folder was obtained in February 2013.  The reviewing doctor determined that it was less likely than not that the Veteran's claimed feet conditions were incurred, caused by, or proximately due to military service.  See February 2013 VA medical opinion.  The rationale for the opinion was that there had been "no diagnosis or treatment of pes plenus during service" and "no mention of metatarsalgia in the 1972 admission note for the Veteran's tibia fracture."  The February 2013 medical opinion was based on a records review and not an examination of the Veteran.

The probative value to be assigned to a medical opinion depends, in part, upon whether the medical expert was fully informed of the pertinent factual premises or medical history of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, the examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here the reviewing VA doctor did not comment upon the significance of the March 2011 finding of "severe osteoarthritis of the interphalangeal joint secondary to remote injury" based upon x-rays.  See March 2011 VA treatment record, VBMS, labeled Medical Treatment Record - Government Facility, receipt date October 7, 2011, page 11.  Furthermore, his report does not give consideration was given to the Veteran's account of his foot injury.  The Veteran alleges that he fractured his foot during military service in 1967 or 1968.  It is unclear whether the alleged foot fracture of 1967 or 1968 is to be considered independently of his contention that his bilateral foot condition is a "direct result of combat operations in Vietnam."  See notice of disagreement of November 2007.  At the December 2015 Board hearing, the Veteran referred to damage caused by "12-mile marches, 8-mile runs in boots" and "standing up for prolonged periods during service."  See transcript of December 2015 Board hearing.  The Veteran has also linked his alleged pes planus condition to the in-service automobile accident of 1972 discussed above.  See Veteran's appellate brief of February 2015 (stating that "the injuries incurred during this incident are causing his current right knee, right ankle, lumbar spine and pes planus condition").

VA's duty to assist claimants includes obtaining a thorough and contemporaneous examination when necessary to reach a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  Because the record of this case lacks sufficient medical evidence for the Board to reach a decision on the claim, a VA medical examination that addresses the etiology of the Veteran's feet symptoms must be obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for foot conditions, including flat feet, and for his right ankle.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA medical examination to determine the nature and etiology of any current foot disabilities, including flat feet (pes planus) and metatarsalgia.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

The examiner must provide an opinion with a rationale as to the following:

a. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a foot disability that originated during his active service, to include in-service trauma to the feet, or is otherwise related to military service;

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a foot disability that is caused by his currently service connected right tibia fracture, service-connected right knee disability, or service-connected low back disability; and

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a foot disability that is aggravated, (i.e., permanently worsened beyond the natural progression), by his currently service connected right tibia fracture, service-connected right knee disability, or service-connected low back disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's foot disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The examiner should reconcile his or her opinion with the nexus opinion included in the report by the February 2013 VA reviewing doctor to the extent possible.

The examiner should consider the record statements of the Veteran concerning the onset of the claimed condition, his current and past symptoms, and any continuity of symptomatology or recurrent symptoms since separation from military service.

The examiner's attention should be directed in particular to the March 2011 radiology report (receipt date October 7, 2011) finding "severe osteoarthritis of the interphalangeal joint secondary to remote injury"; to the Veteran's testimony before the Board in December 2015 as to 12-mile marches and 8-mile runs in boots; and to a service treatment record of January 1973 (receipt date February 19, 2013, page 9 of 58) that diagnoses metatarsalgia of the right foot.
In providing the requested opinions, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it

3. Schedule the Veteran for a VA medical examination to provide an opinion with a rationale as to the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a right ankle condition that originated during his active service, to include in-service trauma to the ankle, or is otherwise related to military service;

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a right ankle disability that is caused by his currently service connected right tibia fracture, his service-connected right knee disability, or his service-connected low back disability; and

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a right ankle disability that is aggravated, (i.e., permanently worsened beyond the natural progression), by his currently service connected right tibia fracture, his service-connected right knee disability, or his service-connected low back disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination and opinions.  All indicated tests should be performed and the findings reported in detail.

In providing the requested opinions, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should reconcile his or her opinion with the nexus opinion included in the report by the February 2013 VA reviewing doctor to the extent possible.

The examiner should consider the record statements of the Veteran with respect to the onset of the claimed condition, his current and past symptoms, and any continuity of symptomatology or recurrent symptoms since separation from military service.

4. When the development requested has been completed, readjudicate the remanded claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be given a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


